May 10, 2016




                                  JUDGMENT

                  The Fourteenth Court of Appeals
            PABLO RION Y ASOCIADOS, S.A. DE C.V., Appellant

NO. 14-15-00611-CV                        V.

     DAVID DAUAJARE AND GABRIELA MARTINEZ DE DAUAJARE,
                            Appellees
                ________________________________

      This cause, an appeal from the Order on Forum Non Conveniens Motion to
Dismiss, signed April 7, 2015, was heard on the transcript of the record. We have
inspected the record and find no error in the ruling. We order the ruling of the court
below AFFIRMED.

      We order appellant, Pablo Rion y Asociados, S.A. de C.V., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.